                                    December 5, 2019

VIA ECF and EMAIL,

Monica K. Castro Esq.
Assistant U.S. Attorney
Eastern District of New York
610 Federal Plaza
Central Islip, New York, 11722

Re: U.S v. Andrew Frey, 19 Cr. 537 (DRH)
    Discovery Request

Dear Ms. Castro:

      Thank-you for the discovery you have already provided as
per your letter dated November 22, 2019. This is a follow-up
request for discovery.

      Please provide copies of all search warrants, search
warrant affidavits and returns/inventories.

      Please provide photographs of the injuries referenced in
your detention letter to Magistrate Judge Shields dated November
14, 2019, as well as medical records of Jan Doe #1 and #2 of the
injuries.

      Please provide any telephone recordings of Andrew Frey and
Jane Doe #1 or #2.

      Please advise of your time frame for providing the
remaining discovery.
U.S. v. Andrew Frey, 19 Cr. 537
Page Two




                              Very truly yours,




                              Tracey L. Eadie Gaffey
                              Assistant Federal Defender
                              (631) 712-6500
                              Tracey_gaffey@fd.org
